NUMBER 13-15-00065-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOHN ANDREW RANKIN,                                                             Appellant,

                                             v.

TEXAS DEPARTMENT OF
PUBLIC SAFETY,                                                                   Appellee.


                On appeal from the County Court at Law No. 8
                         of Hidalgo County, Texas.


                                        ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       This cause is before the Court on appellant’s second unopposed motion for

extension of time to file the brief. Appellant’s brief was originally due to be filed on April

9, 2015, and this Court previously granted appellant an extension of more than three

months for the filing of appellant’s brief in this cause. Appellant has now filed his second
unopposed motion requesting until November 23, 2015, or an additional one hundred and

thirty-one days to file the appellate brief in this cause.

       The Court, having fully examined and considered appellant's second motion for

extension of time to file the brief and the extension previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's second motion for extension of time

to file the brief should be GRANTED with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to timely file a brief in this matter.

       Appellant's second motion for extension of time to file the brief is hereby granted,

and the appellant’s counsel is ORDERED to file the appellate brief with this Court on or

before November 23, 2015. No further extensions will be granted in this matter absent

truly exigent circumstances supported by pleading and proof. In this regard, counsel’s

workload does not constitute exigent circumstances. The failure to timely file the brief

may result in the dismissal of this appeal.

                                                                        PER CURIAM

Delivered and filed the
24th day of August, 2015.